                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


 JOHN G. WEBB,

         Plaintiff,

         v.
                                                             Civil Action No. TDC-18-3303
 POTOMAC ELECTRIC POWER
 COMPANY,

         Defendant.




                                  MEMORANDUM OPINION

        Plaintiff John G. Webb has filed suit against Defendant Potomac Electric Power Company

("PEP CO"), alleging that he was subjected to race and age discrimination while employed by

PEPCO from 2009 to 2017, in violation of Title VII of the Civil Rights Act of 1964 ("Title VII"),

42 U.S.c. ~~ 2000e-2000e-17      (2018), and the Age Discrimination in Employment Act of 1967

("ADEA"),      29 U.S.C. ~~ 621-634 (2018), and that this misconduct also breached implied

contractual   obligations found in PEPCO's equal employment opportunity ("EEO") policies.

Presently pending before the Court is PEPCO's Motion to Dismiss or in the Alternative Summary

Judgment.     The Court has reviewed.the submitted materials and held a hearing on the Motion on

February 26, 2020. For the reasons set forth below, the Motion will be GRANTED IN PART and

DENIED IN PART.

                                        BACKGROUND

       For purposes of resolving the Motion, the Court accepts the facts asserted in Webb's

Amended Complaint as true. Webb is an African American man who was born in December 1965.

He has been employed by PEPca      in the Vehicle Resource Management Department ("the VRM")
since 1986 and was promoted at various times over the years until reaching the position of

Automotive Mechanic A, Grade 16.

        In 2009, PEPCO supplemented its existing collective bargaining agreement ("the CBA")

with Webb's union, Local 1900 of the International Brotherhood of Electrical Workers ("the

Union"), by adding a new employment policy, "Attachment W." Am. CompI. ~~ 18-19, ECF No.

12. The purpose of implementing the policy was ostensibly to ensure that mechanics had the

appropriate skills to service PEPCO vehicles' evolving computerized control systems.           The

intended and practical effect of the policy change was to create a "two-track job structure" by

introducing Fleet Technician as an occupational category distinct from the Automotive Mechanic

category. Id ~ 21. In order to become a Fleet Technician, VRM employees first had to complete

an ASE Certification Program, including a written test. Automotive Mechanics tended to be over

40 years old and were generally older than the Fleet Technicians.

       According to Webb, working as an Automotive Mechanic placed him in a disadvantageous

position compared to Fleet Technicians, even though the roles were similarly situated and involved

performing essentially the same duties. For example, it was accepted policy and practice to assign

opportunities to accrue overtime pay only to Fleet Technicians; Fleet Technicians were selected to

serve in temporary "Lead" positions over Automotive Mechanics, even if the Automotive

Mechanics had seniority in terms of years of service and work experience, id part I, ~ 9; and

Automotive Mechanics in pay grades 16 and 17 were placed on a "restricted roster," which froze

them at their current rank and made them ineligible for further advancement within the VRM, id

part I, ~ 10. Thus, at Automotive Mechanic A, Grade 16, Webb had reached the highest non-

competitive rank he could achieve under the CBA.




                                                2
         Between 2009 and 2017, Webb worked under the indirect supervision of Manager Harvey

 Nimmerichter.    Webb alleges that Nimmerichter and other members of the VRM management

 team engaged in age discrimination contrary to PEPCO's EEO policies prohibiting discrimination

 and harassment in the workplace, including the policies of the company with which PEPCO

 merged in 2016, Exelon Corporation ("Exelon").      These practices included concerted efforts to

 force Automotive Mechanics to retire and the elimination of Automotive Mechanics' job slots if

 and when they retired. Nimmerichter also made blatantly discriminatory statements relating to

. age on "numyrous occasions" during official events and in informal settings, such as telling the

 Automotive Mechanics that they were "on the last leg of the journey of life" and that they should

 "all look into retirement."   Id. ~ 22. Nimmerichter's personal antagonism toward Webb resulted

 in a physical altercation between the two men on September 16, 2014.          As a result of the

 altercation, Webb suffered a tom rotator cuff which kept him on "disabled work status through

 and until January 2017." Id. ~ 25.

         On March 24, 2016, Webb filed a charge of age and race discrimination with the United

 States Equal Employment       Commission ("EEOC").      On July 31, 2018, the EEOC issued a

 Dismissal and Notice of Rights in which it dismissed his complaint and granted him the right to

 sue PEPCO in court. On October 25,2018, Webb filed his original Complaint against Exelon in

 this Court. Webb filed an Amended Complaint on April 15,2019, in which he added PEPCO as

 a Defendant and asserted three causes of action:    race discrimination in violation of Title VII

 (Count I); age discrimination in violation of the ADEA (Count II); and breach of implied contract

 (Count III). On May 3, 2019, Exelon Corporation was voluntarily dismissed from the action.




                                                 3
                                           DISCUSSION

        In its Motion, PEPCa seeks dismissal of the Amended Complaint in its entirety or, in the

alternative, summary judgment in its favor on all claims, on the grounds that Webb failed to

exhaust administrative remedies, that his claims are time-barred, and that Webb has failed to allege

sufficient facts to state a viable claim for relief. With its Motion, PEPCO has filed a "Joint Record"

in support of summary judgment containing an affidavit from Karen Gentry-May, Principal

Human Resources Business Partner for PEPCO, and Webb's March 24, 2016 EEOC charge of

discrimination ("the EEOC Charge"). Joint Record ("J.R.") 001, 003, ECF No. 27.

I.      Legal Standards

        PEPca   seeks dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). To defeat a

motion dismiss under Rule 12(b)(6), the complaint must allege enough facts to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts

pleaded allow "the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged."    Id. Legal conclusions or conclusory statements do not suffice. Id. The

Court must examine the complaint as a' whole, consider the factual allegations in the complaint as

true, and construe the factual allegations in the light most favorable to the plaintiff. Albright v.

Oliver, 510 U.S. 266,268    (1994); Lambeth v. Bd. ofComm'rs       of Davidson Cty., 407 F.3d 266,

268 (4th Cir. 2005).   When deciding a motion to dismiss, courts may "take judicial notice of

matters of public record" and may consider exhibits submitted with the motion "so long as they

are integral to the complaint and authentic." Philips v. Pitt Cty. Mem 'I Hosp., 572 F.3d 176, 180

(4th Cir. 2009). Here, the Court will consider Webb's EEOC Charge, submitted with the Motion,

as a document integral to the Amended Complaint because Webb referenced the EEOC Charge in

the Amended Complaint and he has not objected to its authenticity.



                                                  4
        Although a party may move for summary judgment             before the commencement       of

discovery, see Fed. R. Civ. P. 56(b), "summary judgment [must] be refused where the nonmoving

party has not had the opportunity to discover information that is essential to his opposition."

Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986)). The proper procedure for asserting

a need for discovery before a summary judgment ruling is to file an affidavit pursuant to Rule

56( d) explaining why the party needs discovery to establish the existence of a genuine issue of

material fact. Id. Ifa party does not submit a Rule 56(d) affidavit, the Court may still consider a

request for discovery presented in the non-movant's memorandum of law opposing summary

judgment.   Id. at 244-45.

        While Webb has not filed a Rule 56(d) affidavit, in his memorandum in opposition to the

Motion ("Opposition"), he requests an opportunity to engage in discovery to more fully develop

facts about PEPCO's EEO policies and processes for remedying discrimination in the workplace.

At the hearing on the Motion, Webb's counsel specified that he needs discovery to access the

specific language of those EEO policies, which are directly relevant to his breach of implied

contract claim. Because the proceedings before the Court are in the earliest stage, and. Webb has

articulated a persuasive reason that discovery is required before summary judgment could fairly

be considered, the Court will construe the Motion as a Motion to Dismiss only and will not consider

the evidence submitted by PEPCO other than the EEOC Charge. Fed. R. Civ. P. 12(b)(6), 12(d).

II.    Race Discrimination

       In his Opposition, Webb has stated that he will voluntarily dismiss his race discrimination

claim in Count I of the Amended Complaint. Therefore, the Motion to Dismiss will be denied as

moot as to Count 1.



                                                 5
III.      Age Discrimination

          Webb alleges in Count II that between 2009 and 2017, PEPCO engaged in disparate

treatment in opportunities for promotions, overtime, and wage increases based on age as a result

of the favorable treatment of Fleet Technicians, who are mostly under 40 years old, and the

unfavorable treatment of Automotive Mechanics, who are mostly over 40 years of age. Webb also

asserts that during this time period, PEPCO subjected him to demeaning                treatment    by

Nimmerichter and other VRM managers, including statements showing hostility to older workers,

pressure to retire, and a physical altercation in September 2014.

          A.     Exhaustion of Administrative Remedies

          PEPCO argues that Webb has failed to exhaust administrative remedies on his age

discrimination claim because his only EEOC charge of discrimination, filed on March 24, 2016,

referenced one discrete act of discrimination consisting of PEPCO's denial, on March 14, 2014,

of Webb's      request   for a "position   step increase   and equipment   training   course"     and

Nimmerichter's    contemporaneous discriminatory statement that he "should look into retirement"

because he was 51 years old. l.R. 003. PEPCO argues that to the extent that Webb is presently

asserting an age-based hostile work environment claim, or an age discrimination. claim based on

other adverse employment actions, he has failed to exhaust remedies as to those claims.

          Pursuant to the ADEA, employers may not "discriminate against any individual with

respect to . . . compensation, terms, conditions, or privileges of employment, because of such

individual's age," and may not "limit, segregate, or classify ... employees in any way which would

deprive or tend to deprive any individual of employment opportunities or otherwise adversely

affect [one's] status as an employee because of such individual's age[.]" 29 U.S.C.    S 623(a)(l),
(a)(2).



                                                 6
         Discrimination    claims under the ADEA are subject to an administrative            exhaustion

requirement.      See 29 U.S.C.   S 626(d).    The EEOC charge "defines the scope of [the plaintiffs]

subsequent right to institute a civil suit." See id.; Smith v. First Union Nat'l Bank, 202 F.3d 234,

247 (4th Cir. 2000) (citation omitted). If a plaintiff fails to include a claim in the EEOC charge,

the plaintiff may later assert it in federal court only if it is "reasonably related to [the] EEOC charge

and can be expected to follow from a reasonable administrative investigation." Smith, 202 F.3d at

247. Because the principal purpose of this exhaustion requirement is to place the defendant on

notice of the alleged violations, if a defendant has adequate notice of a claim, the plaintiff should

not be held to "overly technical" requirements that tum the exhaustion requirement into "a tripwire

for hapless plaintiffs." Sydnor v. Fairfax Cty., Va., 681 F.3d 591,593-94 (4th Cir. 2012).

         The exhaustion     requirement       of Title VII, and by extension of the ADEA,         IS   not

jurisdictional.   Fort BendCty. v. Davis, 139 S. Ct. 1843, 1846, 1849-51 (2019); see also Johnson

v. Silver Diner, Inc., No. PWG-18-3021, 2019 WL 3717784, at *2 (D. Md. Aug. 7, 2019)

(considering the exhaustion requirements of both Title VII and the ADEA under Rule 12(b)(6)).

Thus, the Court will analyze PEPCO's arguments about Webb's alleged failure to exhaust under

Federal Rule of Civil Procedure 12(b)(6).

         At the hearing on the Motion, Webb confirmed that he was not asserting a hostile work

environment       claim in the Amended         Complaint.    Rather, he is asserting that since the

implementation of Attachment W, PEPCO has engaged in "disparate treatment in opportunities

for promotions, overtime, and wage increases" based on age. Am. Compl. ~ 33. Upon review of

the EEOC Charge, the Court concludes that it is not fairly read to limit Webb's age discrimination

claims to the March 14,2014 incident. Webb checked the box for age discrimination on the EEOC

Charge, and in the EEOC Charge he generally asserted that he suffered age discrimination relating



                                                     7
8
        In order to establish a prima facie case of disparate treatment, a plaintiff must demonstrate

the following elements: (1) membership in a protected class; (2) satisfactory job performance; (3)

an adverse employment action; and (4) disparate treatment as compared to similarly situated

employees. Colemanv. Md Court of Appeals, 626 F.3d 187, 190 (4thCir. 2010). Aplaintiffneed

not strictly establish each of these elements in the complaint, but the complaint must provide

sufficient factual allegations to support a plausible inference of discrimination.   Swierkiewicz v.

Sorema NA., 534 U.S. 506, 510-15 (2002). On the issue of statute oflimitations,         the operative

event is the adverse employment action. Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

114 (2002).   An adverse employm~nt action "is a discriminatory act that adversely affects the

terms, conditions, or benefits of the plaintiffs employment." Holland v. Wash. Homes, Inc., 487

F.3d 208, 219 (4th Cir. 2007). Thus, for Webb's disparate treatment claim to proceed, an adverse

employment action must have occurred on or after May 28, 2015.

        It is undisputed that Attachment W, the policy that created the disparity between Fleet

Technicians and Automotive Mechanics, was adopted in 2009 long before this 300-day period. In

addition, the Amended Complaint fails to specifically identify any adverse employment action

within the 300-day time period, such as a denial of a request by Webb to be transferred to the Fleet

Technician position, or the denial of a particular wage increase or opportunity for overtime pay

that was provided only to Fleet Technicians.

        As discussed above, the EEOC exhaustion requirement and limitations periods are not

jurisdictional, such that the 300-day rule is akin to a statute oflimitations which PEPCO may assert

as an affirmative defense. See Davis, 139 S. Ct. at 1850-51; Irwin v. Dep't of Veterans Affairs,

498 U.S. 89,95-96 (1990) (ruling that Title VII's then-30-day time limit to bring suit in court after

receiving a right-to-sue letter was a statute of limitations subject to the rebuttable presumption of



                                                  9
equitable tolling, rather than a jurisdictional bar to suit). A claim may be dismissed on statute of

limitations grounds only in "relatively rare circumstances" and only when the "all facts necessary

to the affirmative defense 'clearly appear[] on the face of the complaint.'"   Goodman v. Praxair,

Inc., 494 F.3d 458, 464 (4th Cir. 2007) (quoting Richmond, Fredericksburg & Potomac R.R. v.

Forst, 4 F.3d 244,250 (4th Cir. 1993». Construed in the light most favorable to. Webb, he has

asserted disparate treatment based on age through a series of wage increases and overtime

opportunities made available only to Fleet Technicians over an unspecified period of time, not just

on March 14,2014.

        However, Webb has acknowledged in the Amended Complaint that he was "on disabled

work status" from after the altercation with Nimmerichter on September 16, 2014 until January

2017. As Webb's counsel acknowledged at the hearing, this statement in the Amended Complaint

is properly construed as admitting that, during that time period, Webb did not seek out and was

not denied any transfers to the Fleet Technician position, or any wage increases or overtime

opportunities made available only to Fleet Technician personnel. It is also is properly construed

as acknowledging that he was not on the job site and therefore was not personally subjected to any

age-based   harassment   during that time period.      Thus, the Court finds that Webb's        age

discrimination claims could not possibly be based on any adverse employment actions occurring

after the date his disabled work status began, such that they are facially barred by the statute of

limitations as having occurred more than 300 days before the EEOC Charge was filed on March

24, 2016. See Morgan, 536 U.S. at 114 (stating that other than for a hostile work environment

claim, "[ e]ach incident of discrimination    . . . constitutes a separate actionable    'unlawful

employment practice' that can be the subject of an EEOC charge only if filed within the 300-day

period before the EEOC charge, such that acts occurring before that period "are untimely filed and



                                                10
no longer actionable").     To the extent that the age discrimination claim could be based on missed

wage increases or overtime assignments after Webb returned to work in January 2017 and before

the CBA was amended to treat Automotive Mechanics on par with Fleet Technicians in December

2017, such a claim would also be time-barred as occurring outside the 300-day period before the

2016 EEOC Charge and unexhausted because it was necessarily unaddressed in the 2016 EEOC

Charge.

          Although Webb has noted in his Opposition that four of his similarly situated colleagues

have asserted in a related civil action a hostile work environment claim arising from events within

VRM between October 2015 and February 2016, the existence ofthat case does not create a timely

age discrimination claim in this case. First, the briefs on a motion cannot be used to amend the

complaint. Zachair, Ltd. v. Driggs, 965 F. Supp. 741, 748 nA (D. Md. 1997) ("[The plaintiff] is

bound by the allegations contained in its complaint and cannot, through the use of motion briefs,

amend the complaint."), aff'd, 141 F.3d 1162 (4th Cir. 1998). Moreover, whether other individuals

were the victims of a hostile work environment at the VRM does not show that Webb, who was

not present in the workplace during that time period, was the victim of such a hostile work

environment during that 300-day period.       Even if Webb were permitted to further amend his

Complaint to add a hostile work environment claim, it would be time-barred because where Webb

was on disabled work status and not on the job site from September 2014 to January 2017, there

would have been no act of harassment occurring within 300 days before the EEOC Charge. See

Morgan, 536 U.S. at 115 (finding that although a hostile work environment claim consists of a

series of separate acts, it is timely when anyone "act contributing to the claim occurs within the

filing period").   As with the disparate treatment claims, any hostile work environment claim based

on harassment occurring between January 2017 and December 2017 would also be time-barred as



                                                  11
occurring outside the 300-day period before the 2016 EEOC Charge and unexhausted because it

was necessarily unaddressed in the 2016 EEOC Charge. See Smith, 202 F.3d at 247.

         In finding the age discrimination claims time-barred, the Court acknowledges Webb's

argument that the reason no adverse employment actions occurred within 300 days of the EEOC

Charge is that he was on disabled work status as a result of a physical injury caused by

Nimmerichter that he asserts was part of the age discrimination against him. However, Webb has

not explained why he did not or could not have filed a timely EEOC charge within 300 days of

that incident, during the period of his disability leave. Accordingly, the Court cannot reasonably

apply equitable tolling to his claim. See Irwin, 498 U.S. at 95-96 (finding that a Title VII timing

requirement was subject to equitable tolling); Spencer v. Sutton, 239 F.3d 626, 630 (4th Cir. 2001)

(stating that equitable tolling is appropriate where "extraordinary circumstances beyond [the

plaintiffs]   control prevented [him] from complying with the statutory time limit"); Stamper v.

Duval Cty. Sch. Bd., 863 F.3d 1336, 1342 (l1th Cir. 2017) (stating that in a Title VII case,

"[ e]quitable tolling   IS   appropriate when a movant untimely files because of extraordinary

circumstances that are both beyond [the movant's] control and unavoidable even with diligence.").

         The Court will therefore grant the Motion to Dismiss the age discrimination claims under

the ADEA alleged in Count II of the Amended Complaint.

IV.      Breach of Implied Contract

        PEPCO seeks dismissal of the breach of implied contract claim in Count III on the grounds

that Maryland law does not recognize an independent cause of action for breach of the implied

covenant of good faith and fair dealing, and even if Webb had alleged a proper factual basis for an

implied contract claim, such a claim is barred by Maryland's three-year statute of limitations for

civil actions. Md. Code Ann., Cts. & Jud. Proc.   S 5-101   (2013).



                                                  12
        PEPCO's arguments as to the implied covenant of good faith and fair dealing are not

relevant where Count III does not assert such a claim. Rather, in Count III, Webb alleges that

PEPCO has breached an implied contract for fair and equitable treatment derived from its EEO

policies upon which Webb relied from 2009 to 2017. To establish a breach of contract under

Maryland law, a plaintiff must prove "that the defendant owed the plaintiff a contractual obligation

and that the defendant breached that obligation." Taylor v. NationsBank, N.A., 776 A.2d 645, 651

(Md. 2001). "An implied contract is an agreement which legitimately can be inferred from the

intention of the parties as evidenced by the circumstances and the ordinary course of dealing and

the common understanding of men." Cly. Comm 'rs of Caroline Cly. v. J Roland Dashiell & Sons,

Inc., 747 A.2d 600, 606 (Md. 2000) (citations omitted). Such contracts take two forms: (1) an

implied contract by fact, which is a contract inferred from the conduct of the parties where one

party renders services under circumstances indicating an expectation of payment c;mdthe other

party knows of those circumstances and accepts the services, and (2) an implied contract by law,

also called a quasi-contract, which exists when there is no contract but fairness dictates that the

plaintiff receive compensation for services provided.      Id at 606 n.6. Although the Amended

Complaint does not clearly identify the type of implied contract claim asserted, at the hearing,

Webb's counsel clarified that Webb is asserting breach of contract implied by fact.

        In the context of at-will employment, the Court of Special Appeals of Maryland stated in

Bender v. Suburban Hosp., Inc., 758 A.2d 1090, 1113 (Md. Ct. Spec. App. 2000), that there are

instances   when "employer    policy statements,      such as those found in handbooks      and on

applications," create enforceable contractual obligations "when, with knowledge of their existence,

employees start or continue to work for the employer."        Id; cf Leyden v. Am. Accreditation

Healthcare Comm 'n, 83 F. Supp. 3d 241, 247-248 (D.D.C. 2015) (denying a motion to dismiss a



                                                 13
breach of implied contract claim under District of Columbia law, where the plaintiff alleged that

she was subjected to discrimination and retaliation in violation of implied contractual obligations

contained in the company's     whistleblower and grievance personnel policies encouraging the

reporting of suspected misconduct and prohibiting retaliation).        However, the Bender court

"refused to find employment contracts" "where the employer's publication made only general

statements of policy that could not be applied to specific employees," including anti-discrimination

language such as text stating that privileges "shall be granted or denied without regard to" personal

characteristics including sex, race, and national origin. Id. 1112-13. These categories of promises

have been found to bind a party "only in the moral sense." Id. at 1113.

        Here,. the Amended      Complaint    alleges the existence of EEO policies prohibiting

discrimination,   including on the basis of age, and asserts that the disparate treatment of the

Automotive Mechanics breached the terms of these policies.        Although the specific provisions

breached are not stated in detail, this omission does not warrant dismissal, particularly where

Webb's counsel stated during the hearing that Webb was aware of the policies but lacks access to

the specific policy documents and requires discovery in order to obtain them. Viewing the facts

in the light most favorable to Webb, as the Court must at this stage of the proceedings, the Court

finds that Webb has stated a claim for breach of implied contract by breaching policies that bar

age discrimination.   See Bender, 758 A.2d at 1113; see also Dart Drug Corp. v. Corning Glass

Works, 480 F. Supp. 1091, 1098 n.10 (D. Md. 1979) ("Novel legal claims are particularly'

inappropriate for dismissal if, as here, the Court can infer the existence of facts comprising all of

the required elements.").    After discovery, when the precise nature of the EEO policies is

established, the claim can be reevaluated.   See Dart Drug Corp., 480 F. Supp. at 1098 n.l0 ("A




                                                 14
proper test for [a novel] claim is a motion for summary judgment after discovery sufficient to

uncover relevant facts has been completed").

        Finally, the Court cannot dismiss this claim on statute oflimitations grounds. In Maryland,

a three-year statute of limitations applies to civil claims. Md. Code Ann., Cts. & Jud. Proc.   S 5-
101. Where Webb has alleged disparate treatment from 2009 to 2017 consisting of the denial of

wage increases and overtime opportunities based on age, and he was on the job from January 2017

until revocation of the allegedly discriminatory policies in Attachment W in December 2017, the

Amended Complaint can reasonably be construed to assert an adverse employment action during

2017, within three years of the filing of the original Complaint on October 25,2018. Thus, because

the breach of implied contract claim is not time-barred on the face of the Amended Complaint, the

Court will deny the Motion to Dismiss as to Count III of the Amended Complaint.

                                         CONCLUSION

        For the foregoing reasons, Defendants' Motion to Dismiss will be GRANTED IN PART

and DENIED IN PART. The Motion will be granted as to Count II of the Amended Complaint

(age discrimination) and denied as moot as to Count I (race discrimination).   Counts I and II will

be dismissed. The Motion will be denied as to Count III (breach of implied contract). A separate

Order shall issue.




Date: March 6, 2020
                                                :l;:o~
                                                     DiSme;
                                                     United States




                                                15
